United States Court of Appeals
                                                                                      Fifth Circuit
                                                                                   F I L E D
                                   Revised January 6, 2004
                                                                                  December 8, 2003
                     IN THE UNITED STATES COURT OF APPEALS
                                                                               Charles R. Fulbruge III
                              FOR THE FIFTH CIRCUIT                                    Clerk
                                __________________________

                                         No. 03-30195

                                __________________________


In Re: In the Matter of the Complaint of RIVER CITY TOWING SERVICES, INC, As
Owner of the T/B K700, for Exoneration from or Limitation of Liability
------------------------------------
RIVER CITY TOWING SERVICES, INC, As Owner of the T/B K700
                                                                            Petitioner,

SABRILLE ACKLIN, and other third-party plaintiffs as set forth in record document no. 90
                                                             Claimants - Third-Party Plaintiffs,

versus

FORMOSA PLASTICS CORP, also known as Formosa Chemical, doing business as
Formosa Chemical
                                         Claimant - Third-Party Defendant - Appellant,

versus

THERESA ELLEN WILLIAMS; CRYSTAL SMITH; GERTRUDE TAYLOR; TYRON
MARTIN, SR; LINDA BARNEY; MICHAEL GREEN; EULA BATISTE; ROSE MARY
BRODEN
                                                      Claimants - Appellees.

                ___________________________________________________

                        Appeal from the United States District Court
                           for the Eastern District of Louisiana
                                   (No. 01-CV-1935-J)
                ___________________________________________________


Before GARWOOD, JOLLY, and CLEMENT, Circuit Judges.
PER CURIAM:*

        Formasa Plastics Corporation appeals the district court’s determination that it did not have

admiralty jurisdiction to hear this matter. Because the tort at issue here occurred on land and hence

fails the location test, the district court did not err in holding that it did not have admiralty jurisdiction

over the claims. See Jerome B. Grubart, Inc. v. Great Lakes Dredge & Dock, Co., 513 U.S. 527,

534 (1995). Furthermore, once the district properly dismissed all of the claims which may have led

to original jurisdiction, it did not abuse its discretion in refusing to exercise pendant jurisdiction over

the pending state law claims. See 28 U.S.C. § 1367(c)(3). The decision of the district court is

therefore AFFIRMED.




        *
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.

                                                      2